KRUEGER, Judge.
The conviction is for an assault to murder without malice. The punishment assessed is confinement in the state penitentiary for one year.
The record is before us without a statement of facts or bills of exception. The indictment and all other matters of procedure appear to be in regular form.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges' of the Court of Criminal Appeals and approved by the Court.